Order, Supreme Court, New York County (Paula Omansky, J.), entered May 7, 1999, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
This action is premised upon the allegation that defendant Barclays Bank wrongfully withheld from plaintiff certain presumably canceled travelers’ checks, which checks were sought by plaintiff in a prior action, brought by plaintiff against, his former landlord, to establish that the checks had been stolen from plaintiff by his former landlord. It was, however, determined in the prior action, in an order from which plaintiff took no appeal, that Barclays had fully discharged any obligation it had to produce the sought checks. In any event, it is plain that plaintiff has no viable claim against Barclays, either for spoliation of evidence or for conspiring with his former landlord to prevent him from obtaining redress for the alleged theft of the checks. The record is devoid of proof of any act by Barclays, singly or in collusion with plaintiff’s former landlord, undertaken for the purpose of denying plaintiff a remedy for the purported theft of the checks.
We have considered plaintiff’s remaining arguments and find them unavailing. Concur — Sullivan, P. J., Rosenberger, Ellerin, Wallach and Rubin, JJ.